DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-11, 17-18 and 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. US 2016/0019427.

In regarding to claim 1 Martin teaches:
1. A threat detection system for mitigating crowd panic detection, comprising: 
a camera to capture video images; 
Martin, 0095, 0198, fig. 1 element 101

a computer processor to process the video images; 
Martin, 0095, 0200, fig. 1 element 103

a software module to analyze frames of the video images to detect people's movement; 
[0265] FIG. 10 teaches the “crowd” classifier” 1003 needed both because crowds can be a threat and also because gunmen in crowd ed public places normally produce immediate flows of panicked people away from themselves. Foreground input 1001 is useful when flow outside of normal thresholds (mass motions of groups) would make normal analysis impossible due to the domination of the flow/foreground in the overall optical flow output 1002. Under such circumstances, an active crowd threat identified output 1004 is made. Note that the crowd “threat” in this case might well be similar to a friendly second responder “threat”: not actually hostile but something which must be tracked for operation of the system to continue even if there is no hostile intent.
Martin, 0207, 0253-0254, 0265, emphasis added


and a notification module to send a notification; 
[0265] FIG. 10 teaches the “crowd” classifier” 1003 needed both because crowds can be a threat and also because gunmen in crowd ed public places normally produce immediate flows of panicked people away from themselves. Foreground input 1001 is useful when flow outside of normal thresholds (mass motions of groups) would make normal analysis impossible due to the domination of the flow/foreground in the overall optical flow output 1002. Under such circumstances, an active crowd threat identified output 1004 is made. Note that the crowd “threat” in this case might well be similar to a friendly second responder “threat”: not actually hostile but something which must be tracked for operation of the system to continue even if there is no hostile intent.
Martin, 0207, 0253-0254, 0265, emphasis added


wherein the software module analyzes recent history of video images with people to identify abnormal movement; 
[0265] FIG. 10 teaches the “crowd” classifier” 1003 needed both because crowds can be a threat and also because gunmen in crowd ed public places normally produce immediate flows of panicked people away from themselves. Foreground input 1001 is useful when flow outside of normal thresholds (mass motions of groups) would make normal analysis impossible due to the domination of the flow/foreground in the overall optical flow output 1002. Under such circumstances, an active crowd threat identified output 1004 is made. Note that the crowd “threat” in this case might well be similar to a friendly second responder “threat”: not actually hostile but something which must be tracked for operation of the system to continue even if there is no hostile intent.
Martin, 0207, 0253-0254, 0265

wherein the software module creates a baseline and continually analyzes the frames of video images to the baseline and determines whether people's movement in the scene exceeds a threshold to determine a crowd panic scenario.
[0265] FIG. 10 teaches the “crowd” classifier” 1003 needed both because crowds can be a threat and also because gunmen in crowd ed public places normally produce immediate flows of panicked people away from themselves. Foreground input 1001 is useful when flow outside of normal thresholds (mass motions of groups) would make normal analysis impossible due to the domination of the flow/foreground in the overall optical flow output 1002. Under such circumstances, an active crowd threat identified output 1004 is made. Note that the crowd “threat” in this case might well be similar to a friendly second responder “threat”: not actually hostile but something which must be tracked for operation of the system to continue even if there is no hostile intent.
Martin, 0207, 0253-0254, 0265, emphasis added


In regarding to claim 7 Martin teaches:
7. The system of claim 1 wherein the notification includes displaying a message that an anomaly is found.
[0258] Overall control of the system is also mandatory, of course. Module 513, the supervisory module, handles multiple data streams, multiple networks for different customers of the system or different installations of the system, alerts/notifications, sysop duties, software maintenance, system maintenance, system security access, responses, and so on and so forth.
Martin 028, 0297, emphasis added

Claim 8 list all similar elements of claim 1, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 8. Further, Martin teaches reporting the results to the user via a user interface.
Martin, 00247
In regarding to claim 9 Martin teaches:
9. The method of claim 8 wherein the step of receiving movement further comprising receiving input from an optical camera.
Martin, 00247

In regarding to claim 10 Martin teaches:
10. The method of claim 8 wherein the user interface is selected from a list consisting of a computer display, monitor, mobile device, computer or tablet.
Martin, 00247
In regarding to claim 11 Martin teaches:
11. The method of claim 8 wherein the results are sent to a security personnel and to a command center of a threat detection system.
Martin, 00247
Claim 17 list all similar elements of claim 7, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 17.
In regarding to claim 18 Martin teaches:
18. The system of claim 1 wherein the notification is sent to a user interface.
Martin, 00247

In regarding to claim 19 Martin teaches:
19. The system of claim 18 where the user interface is selected from a list consisting of a computer display, monitor, mobile device, computer or tablet.
Martin, 00247



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 12-15 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. US 2016/0019427 as applied to claim 1 above, and further in view of Almehmadi US 2022/0150414.
In regarding to claim 2 Martin teaches:
2. The system of claim 1 where the software module identifies people with cluster of red pixels indicating that these areas have motion from people which is perceived to be faster or in a different direction relative to a normal baseline, indicating erratic behaviour.
[0079] In some embodiments, the system may detect backwards movement through object detection components, which detect where the head is and the head direction. If, for example, the pixels of the head move towards the opposite side of the detected direction, the system may note that backwards head movement has occurred. The system may apply pixels tracking and may compare this to the detected direction. If pixel tracking moves on the opposite side of the detected direction, the system may note a backwards move. The system may then calculate the move back by the number of pixels that it moved, and may log that number in the report, which may then be used as an input to a classifier.
[0080] FIG. 2 is a flowchart diagram 200 of the analysis circuit data process, according to some embodiments. The analysis circuit 116 may be composed of a smart system for analyzing the crowd behavior for reporting a potential incident and location of said potential incident. The analysis circuit 116, in some embodiments, may start by continuously capturing a video stream from the first camera and capturing the sound from the microphone, as shown in 200.
Almehmadi, 0079-0080, 0122, emphasis added

Accordingly, it would have been obvious to one ordinary skill in the art at the time the claimed invention to combine the teaching of Almehmadi into a system of Martin in order identifies people with cluster of red pixels indicating that these areas have motion from people which is perceived to be faster or in a different direction relative to a normal baseline, indicating erratic behavior, as such, the system process a stage alerts thereby increasing the system confidence in the new camera direction..—Abstract.

In regarding to claim 3 Martin and Almehmadi teaches:
3. The system of claim 2 further, Almehmadi teaches where the baseline is taken from recent history of people's movement within the video images representing a scene.
Almehmadi, 0079-0080, 0122

In regarding to claim 4 Martin and Almehmadi teaches:
4. The system of claim 1 further, Almehmadi teaches wherein the software modules determines if there are a large percentage or number of red pixels in a certain area or quadrant of the frame which also contain one or more people.
Almehmadi, 0079-0080, 0084, 0122

In regarding to claim 5 Martin and Almehmadi teaches:
5. The system of claim 3 further, Almehmadi teaches wherein if the features of the scene change dramatically based on the perceived movement of the people in the scene and meet or exceed the threshold features for movement in enough consecutive frames, then the systems determines that there is panic in the scene.
Almehmadi, 0061, 0080-0081, 0133

In regarding to claim 6 Martin and Almehmadi teaches:
6. The system of claim 1 further, Almehmadi teaches wherein the scene is analyzed and pixels are overlayed onto the screen indicating rapid motion or detection of panic in a crowd when the appropriate conditions are met.
Almehmadi, 0061, 0080-0081, 0133

Claims 12-16 list all similar elements of claims 2-6, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claims 2-6 applies equally as well to claims 12-16.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481